Citation Nr: 0006998	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  95-33 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence had been presented to 
reopen a claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.

The appellant's first claim for service connection for the 
cause of the veteran's death was filed in March 1986.  This 
claim was denied by a June 1989 decision of the Board.  No 
timely appeal was filed.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant's claim to reopen the claim 
of service connection for the cause of the veteran's death.   

The appellant's current claim was before the Board in April 
1997, at which time it was determined that she had not 
submitted new and material evidence in order to reopen her 
claim for service connection for the cause of the veteran's 
death.  Thereafter, the appellant appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In 
August 1998, the Secretary of Veterans Affairs, represented 
by the Office of General Counsel, and the appellant, 
represented by a service organization, filed a document 
entitled "Joint Motion for Remand and to Stay Further 
Proceedings."  In August 1998, the Court ordered that the 
joint motion be granted and that the Board's decision be 
vacated and remanded.


FINDINGS OF FACT

1.  The Board denied the appellant's claim for service 
connection for the cause of the veteran's death in June 1989.  
This decision is final.

2.  Evidence submitted subsequent to the June 1989 Board 
denial bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for the 
cause of the veteran's death.

3.  The veteran died in October 1984; hepatitis and 
alcoholism were the immediate causes of death, and drug 
dependency was an underlying cause of death.

4.  Prior to his death, the veteran was service-connected for 
anxiety neurosis; the disability was rated as 50 percent 
disabling at the time of the veteran's death.  

5.  There is competent medical evidence of record to show 
that the veteran's alcoholism and drug addiction were 
proximately due to or the result of the veteran's service-
connected anxiety neurosis.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the June 1989 Board decision, 
which denied the appellant's claim of entitlement to service 
connection for cause of the veteran's death is new and 
material and, therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156 (1999), Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

2.  Alcoholism and drug addiction were proximately due to or 
the result of the veteran's service-connected anxiety 
neurosis, and are therefore service-connected. 38 U.S.C.A. § 
1110 (West 1991); 38 C.F.R. 3.310(a) (1999).

3.  Service connection for the cause of the veteran's death 
for purposes of payment of DIC benefits is warranted. 38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A certified death certificate shows that the veteran died on 
October [redacted], 1984.  His immediate cause of death was recorded 
as acute hepatitis, with alcohol intoxication, diabetes, and 
drug dependency listed as other significant conditions.  An 
autopsy report lists the veteran's cause of death as acute 
and chronic alcoholism, and acute hepatitis.  

In March 1971, the RO granted service connection for anxiety 
neurosis and assigned a 10 percent rating.

Medical records from 1970 and 1984 indicate a long history of 
drug and alcohol abuse before the veteran's death, with 
numerous hospitalizations for alcohol and drug abuse.  

In May 1975, the RO granted service connection for alcohol 
and drug addiction secondary to the veteran's service-
connected anxiety neurosis.  His disability rating was 
increased to 50 percent.

In May 1983, the VA Mental Health and Behavioral Sciences 
Services Director reported that the veteran's alcoholism and 
drug addiction were not a result of his anxiety neurosis, but 
could be best described as occasional complication of an 
anxiety neurosis.  

In June 1983, the Director of Compensation and Pension 
Service determined that establishing service connection for 
alcoholism and drug addiction as secondary to anxiety 
neurosis had been clearly and unmistakably erroneous.

In July 1983, the RO proposed severance of the veteran's 
service connection for alcohol and drug addiction.  In March 
1984, the RO severed the veteran's service-connected alcohol 
and drug addiction from his anxiety neurosis.

In June 1987, a VA psychologist with the alcoholism 
outpatient clinic noted that he had seen the veteran on 
numerous occasions beginning in February 1982.  He noted that 
there was a strong possibility that the veteran's alcoholism 
began as self-treatment of his PTSD.  He noted that after 
many years of self-medication, the veteran's substance abuse 
became a problem in its own right.  He wrote that the 
veteran's nervous disorder contributed to his substance abuse 
indirectly as well.  

The appellant has contended the veteran's alcoholism was 
secondary to his service-connected psychiatric disability, 
and because alcoholism contributed to the veteran's death, 
service connection should be granted for the veteran's cause 
of death.  Such a claim was originally filed in March 1986, 
and was denied in a June 1989 Board decision.  In the June 
1989 decision, the Board determined that there had not been a 
demonstration of an etiological or causal relationship 
between the veteran's primary alcoholism or drug dependence 
and his service-connected anxiety neurosis.  Because no 
appeal was filed within the prescriptive period thereafter, 
the Board decision became final.  

Since that time, the appellant has submitted the June 1995 
statement of Dr. S. G., a licensed psychiatrist.  Dr. S. G. 
reviewed the pertinent records and concluded the veteran's 
drug and alcohol addictions were secondary to the veteran's 
psychiatric disability. 

In January 2000, the Board requested an independent medical 
opinion from a medical specialist.  The Board asked whether 
it was as likely as not, more likely than not, or less likely 
than not, that the veteran's post service alcohol and drug 
addiction were the results of his service-connected anxiety 
neurosis.  

In January 2000, the specialist's opinion was obtained.  The 
examiner wrote that she had reviewed the VA record provided.  
She opined that it was as likely as not that the veteran's 
post-service alcohol and drug addiction were the results of 
his service-connected anxiety neurosis.  She commented that 
given that the anxiety neurosis was service-connected and the 
fact that substance abuse disorders were much more frequent 
in PTSD like syndromes with the generally held belief that 
the PTSD was the primary driving force for the substance 
abuse behavior, there was insufficient evidence in the record 
to define which came first, or whether they were independent 
of each other or causally related.  She stated that it was 
her opinion that the substance abuse and the anxiety disorder 
negatively impacted each other regardless of their causal 
relationship.  

It was noted that there was a notation from 1966 which 
indicated that the veteran "starting to drink very heavy."  
The medical specialist noted if the veteran was already 
drinking heavily before the trauma thought to cause his later 
anxiety occurred, it was much more likely that the anxiety 
was not the cause of the extensive addiction to alcohol and 
drugs, although it may have made this pre-existing condition 
worse.  

The medical specialist stated that it was possible that the 
anxiety neurosis triggered the veteran's addiction which then 
took on a life of its own even unrelated to anxiety symptoms.  
She stated that it was also possible that the anxiety 
neurosis was the continuing stimulus for this addiction that 
did not respond well to treatment.  She stated that it was 
equally possible that he had a substance abuse problem, 
developed an anxiety disorder and the two exacerbated each 
other with the anxiety disorder burning out over time.  

Regarding character disorder issues, the medical specialist 
commented that it was clear from the numerous reports of the 
veteran's drug seeking component to his pain, development of 
symptoms on the day prior to discharge, wrist slashing 
(without notation that this was related to anxiety but rather 
to the losses), and his general dependency on the hospital 
that he had characteristics of a personality disorder.  She 
commented that a June 1984 noted stated that the veteran 
attributed much of his drinking to a desire to alleviate 
troubled emotions and impulsiveness.  She stated that it was 
likely that this was a long standing pattern of relating that 
was life long, and it was likely that these core issues drove 
the substance abuse.  She also commented that this was also 
the pattern most frequently observed in a posttraumatic 
syndrome.  


Analysis

Whether the appellant has submitted new and material evidence 
in order to reopen her claim for entitlement to service 
connection for the cause of the veteran's death.  

As noted above, in June 1989, the Board denied the appellant 
entitlement to service connection for the cause of the 
veteran's death.  Under applicable law and VA regulations, 
that decision is final, and the appellant's claim may not be 
reopened and reviewed unless new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156 
(1998).  

Under 38 C.F.R. § 3.156 (a) (1999), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In light of Hodge, in Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), and in Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), the Court set forth a three-part test for the 
adjudication of previously denied claims to which finality 
had attached.  Under the new Elkins test, the Secretary must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally decided claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Secretary may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Elkins at 218-219; Winters at 206. 

New and material evidence has been submitted for the purpose 
of reopening the appellant's claim for entitlement to service 
connection for the cause of the veteran's death.  The 
appellant was denied entitlement to service connection for 
the cause of the veteran's death in June 1989, because the 
Board determined that there had not been a demonstration of 
an etiological or causal relationship between the veteran's 
primary alcoholism or drug dependence and his service-
connected anxiety neurosis.  Since that time, the appellant 
has submitted a statement by Dr. S. G., and an independent 
medical opinion has been obtained by the Board.  Both 
opinions concluded that the veteran's drug and alcohol 
addictions were secondary to his psychiatric disability.  

The statement by Dr. S. G., and the independent medical 
opinion obtained by the Board are new in that they are not 
merely cumulative of other evidence of record.  The records 
are also material to the appellant's claim in that they 
address the reason for the Board's denial of the appellant's 
claim.  The appellant's claim was denied because there had 
not been a demonstration of an etiological or causal 
relationship between the veteran's primary alcoholism or drug 
dependence and his service-connected anxiety neurosis.  
However, the new medical evidence directly addresses the 
reason for the Board denial.  Therefore, the statement by Dr. 
S. E. and the independent medical opinion obtained by the 
Board, either by themselves or in connection with the 
evidence already assembled, are so significant that they must 
be considered in order to fairly decide the merits of the 
claim.  Accordingly, the claim is reopened, and the 
appellant's claim must be considered in light of all the 
evidence, both old and new.  


Entitlement to service connection for the cause of the 
veteran's death.  

When a claim is reopened, under Elkins and Winters, it must 
be determined whether the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  In light of the fact that 
one of the veteran's causes of death was alcoholism and an 
independent medical specialist opined in January 2000 that 
the veteran's post-service alcohol and drug addiction were 
the results of his service-connected anxiety neurosis, the 
appellant's claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).

All relevant facts with respect to the appellant's claim have 
been properly developed and no further assistance to the 
appellant is required to assist her, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991).

A service-connected disability is one due to disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110 (West 1991), 38 C.F.R. § 3.303 (1999).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. 3.310.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 1991) ; 38 
C.F.R. § 3.312 (1999). 

The only disability for which the veteran was service-
connected at the time of his death was anxiety reaction.  He 
was in receipt of a 50 percent rating at the time of his 
death.  The appellant contends that service connection for 
the cause of the veteran's death is in order because the 
veteran's anxiety reaction caused his alcoholism and drug 
addiction which were causes of the veteran's death. 

Regarding the appellant's contention, 38 U. S.C.A. 1110 
states that "no compensation shall be paid if the disability 
is the result of the person's own willful misconduct or abuse 
of alcohol or drugs."  38 U.S.C.A. § 1110 (1991); see also 38 
C.F.R. 3.1(n), 3.301 (1999).

Also, the VA General Counsel issued an opinion, dated in 
January 1997, which stated in relevant part that:

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, 8052, 104 Stat. 1388, 1388- 
351, prohibits, effective for claims filed after October 31, 
1990, the payment of compensation for a disability that is a 
result 
of a veteran's own alcohol or drug abuse.  The payment of 
compensation is prohibited whether the claim is based on 
direct service connection or, under 38 C.F.R. 3.310(a), on 
secondary service connection for a disability proximately due 
to or a result of a service-connected condition.  Further, 
compensation is prohibited regardless of whether compensation 
is claimed on the basis that a service- connected disease or 
injury caused the disability or on the basis that a service-
connected disease or injury aggravated the disability.  
VAOPGCPREC 2-97 (January 16, 1997).

Notwithstanding the above, the Office of General Counsel of 
VA has more recently determined that the OBRA 1990 preclusion 
of direct service connection applied to all VA benefits, but 
that it did not affect the award of benefits on the basis of 
secondary service connection for a substance abuse 
disability, with the exception of the payment of compensation 
to the veteran.  In other words, where a service-connected 
disability caused substance abuse, secondary service 
connection may be granted, but no payment of compensation 
benefits to the veteran is authorized.  Consequently, service 
connection and the payment of certain other benefits, 
exclusive of compensation, to include dependents' educational 
assistance, burial benefits, accrued benefits, surviving 
spouses' loan guaranty benefits, special allowances under 38 
U.S.C.A. 1312, and medical care under the VA Civilian Health 
and Medical Program, are not prohibited by the provisions of 
38 U.S.C.A. 105; 38 C.F.R. 3.1(n), 3.301.  See VAOPGCPREC 2-
98 (February 10, 1998).  

In July 1998, the Court interpreted the dictates of 38 
U.S.C.A. 1110 as clearly prohibiting only the payment of 
compensation for a disability resulting from a 
veteran's own alcohol or drug abuse secondary to a service-
connected disorder, thus permitting the underlying grant of 
service connection for such disability, albeit without 
compensation. Barela v. West, 11 Vet. App. 280, 283 (1998).

In July 1999, the VA's Office of General Counsel issued an 
opinion which specifically addressed the issue of DIC and 
disabilities resulting from alcohol or drug abuse.  General 
Counsel held that DIC is a benefit distinct from disability 
compensation for purposes of the amendments made by section 
8052 of the OBRA of 1990 and is not affected by that Act's 
prohibition on payment of disability compensation for 
substance-abuse disability.  VAOPGCPREC 7-99 (June 9, 1999).  

The Office of General Counsel further held that VA may award 
DIC to a veteran's surviving spouse based on either the 
veteran's death from a substance-abuse disability secondarily 
service connected under 38 C.F.R. § 3.310(a) (entitlement 
established under 38 U.S.C. § 1310) or based on a veteran's 
death while in receipt of or entitled to receive compensation 
for a substance-abuse disability secondarily service 
connected under section 3.310(a) and continuously rated 
totally disabling for an extended period immediately 
preceding death (entitlement established under 38 U.S.C. § 
1318).  VAOPGCPREC 7-99 (June 9, 1999).  

Accordingly, with these mandates in mind, the appellant's 
claim for service connection for the cause of the veteran's 
death as secondary to service-connected anxiety reaction will 
now be considered.

The record shows that the veteran died in October 1984.  The 
death certificate and autopsy report show that he died of 
hepatitis and alcoholism, with an underlying cause of death 
listed as drug dependency.  The appellant has not submitted 
evidence directly linking the veteran's hepatitis, 
alcoholism, or drug dependency to service.  The appellant's 
contention is that the veteran's alcoholism and drug 
addiction were proximately due to or the result of service-
connected anxiety neurosis under 38 C.F.R. 3.310(a), and that 
as a result, the appellant is entitled to service connection 
for cause of death pursuant to 38 C.F.R. 3.312.

As noted above, the VA General Counsel has most recently held 
that VA may award DIC to a veteran's surviving spouse based 
on the veteran's death from a substance-abuse disability 
secondarily service connected under 38 C.F.R. § 3.310(a) 
(entitlement established under 38 U.S.C. § 1310).  See 
VAOPGPREC 7-99 (June 9, 1999).

The appellant's contention that the veteran's service-
connected anxiety neurosis caused him to develop alcoholism 
and drug addiction is entirely consistent with and supported 
by the independent medical opinion obtained by the Board in 
January 2000.  The physician who prepared the report wrote 
that it was as likely as not that the veteran's post-service 
alcohol and drug addiction were the results of his anxiety 
neurosis.  Also, in June 1995, Dr. S. G. offered a similar 
opinion, and stated that the veteran's drug and alcohol 
addiction were secondary to the veteran's psychiatric 
disability.  Also, in June 1987, a VA psychologist who had 
seen the veteran on numerous occasions opined that there was 
a strong possibility that the veteran's alcoholism began as 
self-treatment of his PTSD.  

These opinions are in sharp contrast with an opinion 
proffered by the director of the VA Mental Health and 
Behavioral Sciences in May 1983, who opined that the 
veteran's alcoholism and drug addiction were not a result of 
the veteran's anxiety neurosis. 

It could be argued that the June 1987 opinion only stated 
that there was a "strong possibility" that the veteran's 
alcoholism began as self-treatment of the veteran's PTSD.  
However, both Dr. S. G. in June 1995 and the independent 
medical specialist in January 2000 had opportunities to 
review the veteran's records, and after doing so, concluded 
that the veteran's alcohol and drug addiction were the 
results of his anxiety neurosis.  These opinions combine to 
outweigh the May 1983 opinion by the director of the VA 
Mental Health and Behavioral Sciences Services.  Therefore, 
the veteran should be service connected for alcoholism and 
drug addiction as secondary to service-connected anxiety 
neurosis. 38 C.F.R. 3.310(a).  

As the veteran's autopsy report listed alcoholism as a cause 
of death, and the death certificate listed drug dependency as 
an underlying cause of death, service connection for the 
veteran's death is warranted.  38 C.F.R. § 3.312.  
Accordingly, the appellant is entitled to DIC benefits under 
section 1310 because her late husband's death due to 
alcoholism and drug addiction were service connected on a 
secondary basis due to anxiety neurosis. 


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for the cause of 
the veteran's death, the claim is reopened and found to be 
well grounded.

Entitlement to service connection for the cause of the 
veteran's death is granted for purposes of payment of DIC 
benefits under 38 U.S.C.A. § 1310.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 



